DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 18-24 and 26-35 are pending.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-24 and 26-35 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Cantor (US 2015/0025019 A1) as evidenced by Cantor (International Journal of COPD; 2017; 12, 2747-2752; hereafter referred as Cantor1).
Cantor discloses a method of treating an elastic fiber-related disorder using a composition comprising HA in a solution with a carrier, such as water, alcohol, DMSO etc. via. inhalation through a liquid spray device, such as nebulizer from a sterilized vial etc., to the pulmonary system, and adjusting concentration of aerosolized HA based on biomarkers desmosine and isodesmosine, and further provides examples of such concentration as 0.01% HA, 0.05%  (HA is solid and dissolved in carrier such as water, alcohol, DMSO etc. and thus the concentration is in w/v)  (same concentrations as in the instant claims) given through a vialed volume of 3ml using a nebulizer and effective in treating patients with examples (abstract, paragraphs 0017-0030, 0084-0088, 0100-0110 and claims). Further, paragraphs 0100-0110 teaches advantages of adjusting the concentration, such as reduced risk of side effects etc.  Importantly, the cited prior art discloses a composition aerosol CTX-100 used in a clinical trial comprising 0.01% w/v hyaluronan in 3ml vials, which each patient used by aerosol from a compressor delivered Pari nebulizer (paragraphs 0027-0033). Thus the cited prior art reads on the concentration of HA, aerosol formulation, 3ml vial, liquid spray device, nebulizer, formulated for nasal, intrapulmonary, intra-alveolar etc. administration. With regard to limitation of Mw of HA, the Examiner makes official notice that CTX-100 comprises HA of 150kDa as evidenced by Cantor1. (See page 2748, Method section “HA drug preparation”, i.e. CTX-100 of Cantor inherently contained the composition of the instant claims with HA of 150kDa and concentration 0.01%w/v. Thus, Cantor also reads on the limitation of Mw of HA of the composition
With regard to limitation of claim 29 “delivers droplets with a size of about 2 micrometer to about 3 micrometer- Since the cited prior art teaches same composition, same concentration and administering through exactly the same device Pari nebulizer (the only nebulizer provided in the instant specification; Example 1, paragraphs 0089-0093) as in the instant claims, the droplets administered are expected to have same droplet size as in the instant claims. 
Further, since the cited prior art teaches same composition and same device for administering the composition as in instant claims, the composition along with the device of the cited prior art must be capable of being delivering droplets with a size of about 2 micrometer to about 3 micrometer.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Thus, the cited prior art reads on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 18-24 and 26-35, these claims are anticipated. 
Response to Arguments
Applicant’s remarks, affidavit and amendment, filed 04/13/2022 have been fully considered but not found persuasive.
 Applicant’s argues that Cantor does not teach Mw of HA and specific concentration as in the instant claims and argues over evidence presented by the Examiner on CTX-100 taught by Cantor as Cantor 1 is not a prior art:

    PNG
    media_image1.png
    434
    860
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    452
    909
    media_image2.png
    Greyscale
 
This is not found persuasive and the instant claims are found anticipated. This is because Cantor discloses a composition aerosol CTX-100 used in a clinical trial comprising 0.01% (same concentration as in the instant claims) w/v hyaluronan in 3ml vials, which each patient used by aerosol from a compressor delivered Pari nebulizer (paragraphs 0027-0033).  As showed by the evidence, Cantor 1, CTX-100 comprises HA of 150kDa as evidenced by (See page 2748, Method section “HA drug preparation”) i.e. CTX-100 of Cantor inherently contained the composition of the instant claims with HA of 150kDa and concentration 0.01%w/v. Thus, Cantor also reads on the limitation of Mw of HA of the composition. As stated clearly in the office action, Cantor1 is used as an evidence and not as a prior art. Cantor teaches CTX-100 but is silent about the components of CTX-100, Mw of HA etc. and Cantor 1 discloses that CTX-100 is in fact same composition as in the instant claims. Also note MPEP 2131.01:
II.    TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE
   Extra References or Other Evidence Can Be Used to Show Meaning of a Term Used in the Primary Reference
Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter. In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Baxter Travenol Labs. invention was directed to a blood bag system incorporating a bag containing DEHP, an additive to the plastic which improved the bag’s red blood cell storage capability. The examiner rejected the claims over a technical progress report by Becker which taught the same blood bag system but did not expressly disclose the presence of DEHP. The report, however, did disclose using commercial blood bags. It also disclosed the blood bag system as "very similar to [Baxter] Travenol’s commercial two bag blood container." Extrinsic evidence (depositions, declarations and Baxter Travenol’s own admissions) showed that commercial blood bags, at the time Becker’s report was written, contained DEHP. Therefore, one of ordinary skill in the art would have known that "commercial blood bags" meant bags containing DEHP. The claims were thus held to be anticipated.).
III.    TO SHOW THAT A CHARACTERISTIC NOT DISCLOSED IN THE REFERENCE IS INHERENT
   Extra Reference or Evidence Can Be Used To Show an Inherent Characteristic of the Thing Taught by the Primary Reference
"To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749-50 (Fed. Cir. 1991) (The court went on to explain that "this modest flexibility in the rule that ‘anticipation’ requires that every element of the claims appear in a single reference accommodates situations in which the common knowledge of technologists is not recorded in the reference; that is, where technological facts are known to those in the field of the invention, albeit not known to judges." 948 F.2d at 1268, 20 USPQ at 1749-50.). Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Two prior art references disclosed blasting compositions containing water-in-oil emulsions with identical ingredients to those claimed, in overlapping ranges with the claimed composition. The only element of the claims arguably not present in the prior art compositions was "sufficient aeration . . . entrapped to enhance sensitivity to a substantial degree." The Federal Circuit found that the emulsions described in both references would inevitably and inherently have "sufficient aeration" to sensitize the compound in the claimed ranges based on the evidence of record (including test data and expert testimony). This finding of inherency was not defeated by the fact that one of the references taught away from air entrapment or purposeful aeration.). See also In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985). See MPEP § 2112 - § 2112.02 for case law on inherency. Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.

Applicant further argues that lower concentration of HA reduces risk of side effects and Cantor teaches concentration higher than the instant claims. Applicant argues that Cantor teaches adjusting the dose through the process steps of frequency of dose exposure rather than changing the concentration of the dose. Applicant argues that Cantor merely teaches efficacious concentrations, i.e. Cantor teaches that concentrations higher than 0.06 are not toxic 
This is again not found persuasive and the instant claims are anticipated in view of the cited prior art. This is because (1) Cantor teaches CTX-100, which is same composition as in the instant claims as evidenced by Cantor 1 and thus expected to show same benefits, characteristics etc.; (2) Cantor teaching of other concentrations does not preclude the fact that Cantor specifically teaches CTX-100 and using it in a clinical trial. Cantor does not provide that the concentration in higher range is more useful; (3) the instant claims are drawn to a composition and not to a process and instant claims are not restricted to any particular exposure limit to the composition; Thus, applicant is arguing over the process steps not recited in the instant claims. 
Applicant further argues over the affidavit and how Cantor 1 is not a prior art under the exception 35USC102(b)(1)(A):

    PNG
    media_image3.png
    281
    877
    media_image3.png
    Greyscale
 

This is again not found persuasive and the instant claims are anticipated in view of the cited prior art. This is because as explained in the office action as well as explained above Cantor1 is not used as a prior art but an extrinsic evidence to provide that that CTX-100 taught by Cantor is in fact the same composition as in the instant claims. Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124. Thus, Affidavit is insufficient to take out the evidence Cantor1 (as it is not a prior art) and the exception 35USC102(b)(1)(A) (applies only to prior art) does not apply in the instant application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623